DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on June 30, 2020 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on July 1, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11, the closest art, Chen et al. (US 20210034615 A1), disclose a graph engine receiving a first graph query associated with a source query language (step 202 of Fig.2, step 502 of Fig.5, Chen, i.e., obtaining graph query) and transforming the first graph query to a second graph query associated with a target query language (step 204 of Fig.2, step 504 of Fig.5 and ¶[0035]-[0036] and [0064]-[0066], Chen, i.e., translating “transforming” the source language query to the target language query); wherein the graph engine uses the target query language to query graphs; wherein syntax of the first graph query comprises a sequence of function steps (step 410 of Fig.6 and ¶[0068]-[0070], Chen, i.e., functional traversal language); wherein an output of a first function step in the sequence of function steps is an input to a second function step in the sequence of function steps immediately following the first function step in the sequence of function steps (¶[0068]-[0070], Chen, i.e., outputting results of non-empty traversal into select sub-query); wherein, prior traversing the sequence of function steps of the first graph query (¶[0067]-[0068], Chen); wherein transforming the first graph query to the second graph query (step 204 of Fig.2, step 504 of Fig.5, step 410 of Fig.7, Chen) comprises: starting from the beginning of the sequence of function steps of the first graph query (¶[0068]-[0070], Chen), traversing the sequence of function steps (¶[0068]-[0070], Chen), wherein traversing the sequence of function steps comprises: for each function step in the sequence of function steps traversed (¶[0068]-[0070], Chen): processing a particular function step that is being traversed (¶[0068]-[0070], Chen); in response to processing the particular function step, expanding the second graph query by adding at least one target query language element (¶[0071]-[0073], Chen, i.e., Gremlin “the graph query” is translating into a query “target query” in extended SQL by adding column elements as outputting dynamic set of columns) from a plurality of target query language elements that corresponds to the particular function step (step 420 of Fig.6, step 420 of Fig.7, Chen), in a construct of the plurality of constructs (¶[0073]-[0074], Chen, i.e., Gremlin “the graph query” steps produce in a traversal) and expanding the second graph query by adding at least one target query language element (¶[0071]-[0073], Chen, i.e., Gremlin “the graph query” is translating into a query “target query” in extended SQL by adding column elements as outputting dynamic set of columns) from a plurality of target query language elements that corresponds to the particular function step (step 420 of Fig.6, step 420 of Fig.7, Chen), in a construct of the plurality of constructs (¶[0073]-[0074], Chen, i.e., Gremlin “the graph query” steps produce in a traversal). However, the prior art fails to disclose or suggest the claimed provision “wherein, prior traversing the sequence of function steps of the first graph query, the second graph query comprising a plurality of constructs that are empty; wherein transforming the first graph query to the second graph query” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Brettin et al. (US 20130124574 A1) discloses SCENARIO DRIVEN DATA MODELLING: A METHOD FOR INTEGRATING DIVERSE SOURCES OF DATA AND DATA STREAMS.
2. Liu et al. (US 20050289125 A1) disclose efficient evaluation of queries using translation.
3. Leida et al. (US 9639575 B2) discloses method and system for processing data queries.
4. Mysen et al. (US 8321404 B1) disclose Dynamic Query Suggestion.
5. Seeds (US 7844601 B2) discloses quality of service feedback for technology-neutral data reporting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
April 28, 2022